DOYLE, Judge.
Harrijane B. Hannon, Richard L. Kallenborn, and Sherwood Anderson, Commissioners of McKean County, who also constitute the County Board of Assessment Appeals, appeal from the order of the Court of Common Pleas of McKean County granting the Grace Evangelical Lutheran Church tax exemption on its property on the basis that its use was necessary for the occupancy or enjoyment of the church’s place of worship.
We have reviewed the well-reasoned opinion of the Honorable John M. Cleland of the Court of Common Pleas of McKean County, 16 Pa.D. & C.4th 549 (1992), and that opinion correctly resolves all the issues raised by the Appellant.
Therefore, we affirm on the opinion of the trial court.

ORDER

NOW, November 16, 1993, the order of the Court of Common Pleas in the above-captioned matter is hereby affirmed.